DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-13) in the reply filed on 05/31/2022 is acknowledged. Claim(s) 14-20 is/are withdrawn as being drawn to nonelected groups.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20110183027) in view of Laakkonen (US 20090224416) and/or Bovero (US 20180299597).
Regarding claim 1, Miller discloses a mold (60, Fig. 4) for nanoimprint lithography (Abstract, P0022), the mold including:
a support layer (backing layer 62 reads on the support layer: P0047, Fig. 4);
a polymeric layer (patterned layer 64) on the support layer (P0047, Fig. 4; wherein patterned layer 64 is polymeric a polymeric layer: P0046, 0050), the polymeric layer including a … patterned structure (Fig. 4); and
an oxide layer (66) on surfaces of the … patterned structure (P0046, Fig. 4).
Miller fails to explicitly disclose that the patterned structure is a slanted structure. However, Miller further suggests/shows that the patterned structure can be a slanted structure (Fig. 8A shows a pattern of 60 comprising pillars having/depicting a slanted structure/walls: Fig. 8A; thus, the pillars with the slanted structure/walls reads on the claimed slanted structure) and that the shape of the patterned structure is modifiable (P0064, Figs. 8A-B). Thus, Miller suggests/motivates a slanted structure for the polymeric patterned layer.
In the same field of endeavor, molds or techniques for reducing adhesion of molds during demolding, Laakkonen discloses a mold (50) comprising a patterned layer including a slanted structure (57: P0040 and Fig. 1) for the benefit(s) of enabling mass-production of optical diffraction gratings, facilitating removal of the mold from the product, and/or reducing the probability of breaking the mold (P0014-00016).
	In the same field of endeavor, molds, Bovero discloses a mold comprising a patterned polymeric layer (130) including a slanted structure (112) (P0033-0035, Fig. 2E) for the benefit(s) of facilitating production of optical diffraction gratings (P0005, 0007).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mold of Miller in view of Laakkonen and Bovero by changing the shape of the patterned structure of the polymeric layer to a slanted structure for the benefit(s) of enabling/facilitating mass-production of optical diffraction gratings, facilitating removal of the mold from the molded product, and/or reducing the probability of breaking the mold as suggested by Laakkonen and Bovero.
Regarding claim 2, Miller further discloses/suggests wherein the oxide layer is characterized by a thickness less than 50 nm (P0063).
Regarding claim 3, Miller further discloses/suggests wherein the oxide layer is characterized by a thickness greater than 0.1 nm (P0063).
Regarding claim 4, Miller further discloses wherein the oxide layer includes SiO2 (the oxidized layer includes silica: P0063).
Regarding claim 5, Laakkonen further discloses/suggests wherein the slanted structure includes a slanted ridge characterized by a slant angle overlapping the claimed range (P0042, Figs. 1-2) for the benefit(s) of facilitating removal of the mold from the molded product and/or reducing the probability of breaking the mold (P0014-0015, 0082).
Regarding claim 6, Laakkonen further discloses/suggests wherein slanted structure includes a slanted grating characterized by a minimum duty cycle less than 30% (the minimum ratio of the grating ridge width s2 to the period d of the grating is 0.2; thus, the taught minimum duty cycle is 20%) for the benefit(s) of optimizing filling of the mold (P0048-0050, Fig. 5). Additionally, official notice is taken that it is known/desirable to provide a minimum duty cycle within the claimed range to molds used for molding optical diffraction gratings and/or diffraction gratings to achieve desirable/optimal diffraction properties.
Regarding claim 7, Laakkonen further discloses/suggests wherein the slanted structure includes a slanted grating characterized by a maximum duty cycle greater than 70% (the maximum ratio of the grating ridge width s1 to the period d of the grating is 0.8; thus, the taught maximum duty cycle is 80%) for the benefit(s) of optimizing filling of the mold (P0048-0050, Fig. 5). Additionally, official notice is taken that it is known/desirable to provide a maximum duty cycle within the claimed range to molds used for molding optical diffraction gratings and/or to diffraction gratings to achieve desirable/optimal diffraction properties.
Regarding claim 8, Laakkonen further discloses/suggests wherein the slanted structure includes a slanted ridge (57) characterized by a height (h) greater than 100 nm (h = 0.4 * d = 0.4 * 1 microns = 400 nm: P0008, 0048, 0085, Fig. 5, claim 5).
	Regarding claim 11, Miller further discloses wherein the polymeric layer includes polydimethylsiloxane (“patterned layer does include PDMS”: P0056) or a fluorinated polymer (P0059). Bovero further obviates the subject matter of this claim (P0034). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20110183027) in view of Laakkonen (US 20090224416) and Bovero (US 20180299597) as applied to claim 1 above, and further in view of Levola (US 20160033784) and/or Kimmel (US 20180081170).
Regarding claim 9, modified Miller as applied above is silent about using atomic layer deposition to form the oxide layer. However, since the taught and claimed oxide layers are substantially identical in terms of composition/structure, the taught oxide layer meets the limitation. See MPEP § 2113 I. 
Additionally, in the same field of endeavor, molds, Levola discloses an oxide layer (23) conformally deposited on surfaces of a slanted structure of a mold by atomic layer deposition for benefit(s) of improving the formation/evenness of the oxide layer (P0053, 0088, Fig. 8C)
  In the same field of endeavor, molds, Kimmel discloses an oxide layer (23) conformally deposited on surfaces of a slanted structure of a mold by atomic layer deposition which is a known and suitable technique (P0034-0036, Figs. 1D-E).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the mold of Miller in view of Levola and/or Kimmel by using atomic layer deposition to deposit the oxide layer deposition for benefit(s) of improving the formation/evenness/deposition of the oxide layer.
Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20110183027) in view of Laakkonen (US 20090224416) and Bovero (US 20180299597) as applied to claim 1 above, and further in view of Kaida (US 20110084424).
Regarding claim 10, modified Miller as applied above is silent about using sputtering or plasma enhanced chemical vapor deposition to form the oxide layer. However, since the taught and claimed oxide layers are substantially identical in terms of composition/structure, the taught oxide layer meets the limitation. See MPEP § 2113 I. 
Additionally, in the same field of endeavor, molds or techniques for reducing adhesion of molds, Kaida discloses a mold (P0041, Fig. 1) comprising a support layer (20: P0041, Fig. 1), a polymeric patterned layer (12: P0041, Fig. 1), an oxide layer (16: P0041, Fig. 1), and an anti-adhesion layer (18: P0041, Fig. 1), wherein the oxide layer is conformally deposited on the surfaces of the patterned structure by sputtering for the benefit(s) of improving the deposition/evenness/adhesion of the oxide layer (P0166-0167). Kaida further discloses wherein the oxide layer includes SiO2 or other suitable metal oxide (P0119), and wherein the thickness of the oxide layer is 1-10 nm (P0120). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the mold of Miller in view of Kaida by using sputtering atomic layer deposition to deposit the oxide layer on the surfaces of the slanted structure for benefit(s) of improving the formation/evenness/deposition of the oxide layer as suggested by Kaida.
Regarding claims 12-13, modified Miller as applied above is silent about adding an anti-sticking layer on the oxide layer.
However, Laakkonen further discloses to include an anti-sticking layer (130) on an oxide/silica layer/surface of the mold, wherein the anti-sticking layer includes fluorinated silane (P0062-0067) for the benefit(s) of facilitating removal/separation of the mold from the molded object during demolding (P0010, 0041). 
Bovero further discloses the technique of adding an anti-sticking layer (240) to the mold (130) prior to imprinting, wherein the anti-sticking layer includes a fluorinated silane for the benefit(s) of facilitating removal/separation of the mold from the molded object during demolding (P0012, 0041-0043, Fig. 2E).
Kaida further discloses to the technique of adding the anti-sticking layer (release layer18: P0041, Fig. 1) on the oxide layer (16: P0041, Fig. 1), wherein the anti-sticking layer includes a fluorinated silane (P0122, 0129, 0131, 0136) for the benefit(s) of facilitating removal/separation of the mold from the molded object during demolding and/or improving accuracy/durability of the mold (P0012, 0138, 0191).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the mold of Miller in view of teachings of Laakkonen, Bovero, and Kaida by adding an anti-sticking layer on the oxide layer wherein the anti-sticking layer includes a fluorinated silane for the benefit(s) of facilitating removal/separation of the mold from the molded object during demolding and/or improving accuracy/durability of the mold as suggested/predicted by Laakkonen, Bovero, and Kaida. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Birch (US 20020190416) discloses octadecyltrichlorosilane as a suitable material for anti-adhesion layers of a mold (P0016-0017, Fig. 1, claim 6); and
	Lee (US 20190227316) discloses a mold comprising a support layer (2540, Fig. 25A) and a polymeric layer (2530. Fig. 25A) including a slanted structure (P0144, 0147, Figs. 24A-25C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743